DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments and/or Claims
	Claims 1-12 are pending.

Election/Restrictions
Applicant’s election without traverse of Group III, claims 8 and 9, drawn to a method of preventing or treating an autoimmune disease comprising administering an antibody, in the reply filed on 02 November 2022 is acknowledged.  Applicant’s election as systemic lupus erythematosus as species (1) is also acknowledged.
Claims 1-7 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 November 2022.
	Claims 8 and 9 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 April 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  It is noted that reference #20 (Moore et al.) is a duplicate citation and has been crossed off the IDS (see reference #8). 

Nucleotide and/or Amino Acid Sequence Disclosures

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

1.	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  Please see two instances at page 6, [0010].

1a.	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “METHOD OF TREATING AN AUTOIMMUNE DISEASE BY ADMINISTERING AN ANTI-HUMAN BAFF ANTIBODY”.

Claim Objections
3.	Claims 8 and 9 are objected to because of the following informalities:  
3a.	In claim 8, line 4, the phrase “a patient who needs to inhibit a function…” is awkward and should be rephrased.  The acronym “BAFF” should also be inserted in line 5. It is suggested to amend lines 4-5 to recite, for example, “a patient in need of inhibition (BAFF) to prevent or treat…”.
3b.	In claim 9, line 2, the disease recitations do not have any spaces in between the words. Spaces should be inserted after “systemic”, “lupus”, “chronic”, and “rheumatoid”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 8 recites a method of preventing or treating an autoimmune disease, comprising: administering an effective amount of an isolated antibody to a patient who needs to inhibit a function of human B cell activating factor belonging to a TNF family to prevent or treat the autoimmune disease, wherein the isolated antibody is directed against a peptide consisting of an amino acid sequence of SEQ ID NO: 1 which is the amino acid sequence of the 134- to 146-positions in human BAFF protein.  Claim 9 recites that the autoimmune disease is systemic lupus erythematosus (SLE).
	The specification of the instant application teaches that at the time of filing, commercial polyclonal and monoclonal antibodies against BAFF are known (page 4, [0007].  The specification continues to disclose that these antibodies are produced against full-length BAFF or its C-terminal amino acid sequence as an antigen (page 4, [0007]; page 9, [0016-0017]).  The specification also indicates that Human Genome Sciences developed an anti-human BAFF monoclonal antibody (Lymphostat-B) and was in the process of clinical testing the antibody for treatment of SLE and rheumatoid arthritis (page 5, [0008]).  The specification teaches that the instant inventors generated a novel monoclonal antibody (“4H4”) prepared by using an antigen having KLH (keyhole limpet hemocyanin) bound to 13 amino acids (SEQ ID NO: 1; AVQGPEETVTQDC) (pages 5-6, [0010]; Example 1), wherein the antigen corresponds to amino acids 134-146 of human BAFF.  The instant specification discloses that the claimed antibody may be a polyclonal or monoclonal antibody (page 9, [0018]).
	However, the instant claims only recite administration of an isolated antibody directed against a peptide consisting of an amino acid sequence of SEQ ID NO: 1, which is the amino acid sequence of positions 134-146 of human BAFF protein.  The teachings of the specification and prior art are not adequate written description of an entire genus of anti-BAFF antibodies that bind to an antigen consisting of amino acids 134-146 of SEQ ID NO: 1 of human BAFF.
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. In addition, possession of a genus "may be achieved by means of a recitation of a representative number of [compounds]... falling within the scope of the genus." Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927. 
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed structure/function correlation), methods of making the claimed product, level of skill and knowledge in the art, predictability in the art, or any combination thereof.  In the instant case, the only factors present in the method claims are (i) a structural characteristic of an antibody directed against SEQ ID NO: 1 (which corresponds to amino acids 134-146 of human BAFF protein) ii) functional characteristics of inhibiting a function of BAFF and preventing/treating an autoimmune disease (such as the elected species of SLE). There is no identification of any particular sequence or structure of the antibody that must be conserved in order to provide the required functions of inhibiting a function of BAFF and preventing/treating an autoimmune disease.  Thus, the claims are drawn to a genus of antibodies directed against acids 134-146 of human BAFF (instant SEQ ID NO: 1) that inhibit a function of BAFF and prevent/treat an autoimmune disease.  In this case, the specification fails to disclose and there is no art-recognized correlation between the structure of the genus of antibodies directed against amino acids 134-146 (SEQ ID NO: 1) of human BAFF and the functions of inhibiting a function of BAFF and preventing/treating an autoimmune disease. In other words, the specification does not teach the structure which results in an antibody with the claimed required characteristics.  
The description of one monoclonal anti-BAFF antibody, termed “4H4” in the instant specification, is not adequate written description of an entire genus of antibodies directed against acids 134-146 of human BAFF (instant SEQ ID NO: 1) that inhibit a function of BAFF and prevent/treat an autoimmune disease.  Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one or two species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)).  A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358).  An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
 Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).  A “mere wish or plan” to obtain the claimed invention is not sufficient (Centocor Orth Biotech, Inc. v. Abbott Labs, 636 F.3d 1341 (Fed. Cir. 2011); Regents of the Univ. of California, 119 F.3d at 1566).  In the instant application, the skilled artisan cannot envision the detailed chemical structure of the anti-BAFF antibodies directed against acids 134-146 of human BAFF of the encompassed claims, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The specific antibody is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  For example, Lloyd et al. teach that over hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion).  Given that hundreds of unique antibody structures may bind a single antigen, one species or small group of related species cannot be representative of all the antibodies that bind to the same epitope. Given the unpredictability of the structures of the large number of antibodies that could bind to the functional epitope recited in the claims, the instant specification does not describe representative examples to support the full scope of the claims.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
	Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, the court ruled that that the generic antibody claims at issue were invalid for lack of written description, despite the disclosure of the structures of more than one species of antibody encompassed in the genus.  The fact pattern is similar in the instant case, although in this case there is no description of the structure of the antibodies directed against acids 134-146 of human BAFF (instant SEQ ID NO: 1) recited by the claims.  Specifically, in the instant case, the structure of the peptide antigen sequence and extracellular domain sequence of BAFF are provided (SEQ ID NOs: 1 and 2, respectively; page 19), while specific structures for the BAFF antibodies are not.  As in the court case, the instant claims recite a genus of BAFF antibodies that have a desirable therapeutic property, i.e., inhibiting a function of BAFF and preventing/treating an autoimmune disease.  Following the finding in Centocor, the instant claims are found to lack adequate written description.  
The court in Amgen v. Sanofi further compares the requirements of enablement and written description, stating that:
“We cannot say that this particular context, involving a “newly characterized antigen” and a functional genus claim to corresponding antibodies, is one in which the underlying science establishes that a finding of “make and use” (routine or conventional production) actually does equate to the required description of the claimed products. For us to draw such a conclusion, and transform a factual issue into a legally required inference, we would have to declare a contested scientific proposition to be so settled as to be entitled to judicial notice.  That we cannot do.”

	The court indicated that it has been hotly disputed whether or not knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.  Citing Centocor again, the court provides an analogy for the antibody-antigen relationship as not quite a lock and key relationship but rather providing a lock and then searching for a key on a ring with a million keys on it.  The court concludes that the “newly characterized antigen” test flouts basic legal principles of the written description requirement, reasoning that section 112 requires a written description of the invention, whereas the newly characterized antigen test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen.  The court urges that such constricts the “quid pro quo” of the patent system where one describes an invention in order to obtain a patent.
 	Accordingly, since the instant fact pattern fits the “newly characterized antigen” scenario, wherein the specification describes the structure of the target/antigen but not the structure of the anti-BAFF antibodies, the claims do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).  See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).   


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ruben et al. (WO 03/055979; published 10 July 2003; cited on the IDS of 02 April 2021).
Ruben et al. teach that the invention encompasses antibodies that immunospecifically bind to a polypeptide or a polypeptide fragment of human BLyS (SEQ ID NO: 3228) (page 2, [0005]).  Ruben et al. teach an antibody that binds polypeptides comprising the amino acid sequence of residues 134-146 of SEQ ID NO: 3228 (pages 78-79), [0152]; especially, page 79, line 18, “A-134 to C-146”). It is noted that BAFF is also known as BLyS in the state of the art (see page 2 of the instant specification, [0003]). The BLyS fragment A-134 to C-146 of SEQ ID NO: 3228 of Ruben et al. is 100% identical to the BAFF peptide sequence of AVQGPEETVTQDC (SEQ ID NO: 1) of the instant application (see pages 2686-2687 of Ruben et al., amino acids 134-146).  Ruben et al. disclose that elevated levels of BLyS protein are found in patients with autoimmune disease, including systemic lupus erythematosus (page 1, [0004]; pages 193-194, [0370]). Ruben et al. state that the invention further encompasses methods for preventing, treating, or ameliorating diseases or disorders associated with aberrant BLyS or BLyS receptor expression (including lupus) or inappropriate function of BLyS or BLyS receptor in an animal (including a human), comprising administering to said animal an effective amount of one or more antibodies that immunospecifically bind to BLyS (page 2, [0005]; page 115, [0193]; pages 208-209, [0417-0418, [0420]; page 211, [0423]). 
Conclusion
No claims are allowable.

The art made of record and not relied upon is considered pertinent to applicant's disclosure:

Yu et al. U.S. Patents 6,403,770; 8,231,873; 8,303,951 (teach a Neutrokine-alpha peptide (aka, BAFF) sequence consisting of amino acids 134-146 of SEQ ID NO: 2 (see for example, ‘770 patent, column 93, line 34); also teach antibodies against human neutrokine-alpha protein and methods of treating autoimmune diseases (including SLE) by administering such antibodies (see for example, ‘770 patent, columns 134-142; column 151, lines 43-67 through column 152, lines 1-6, 26-28))


Browning et al. US 2002/0037852 (teach human BAFF protein and antibodies directed against BAFF (page 3, [0030]; page 6, [0078]))



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
12 December 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647